      Case 1:18-cr-02668-JCH Document 72 Filed 04/24/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                    Case No. 18-CR-2668-01-02-JCH

VICTOR ARCOS-TORNEZ and
ALMA VAZQUEZ a.k.a. ALMA ARCOS,

                               Defendant.


     UNOPPOSED MOTION TO CONTINUE THE JURY TRIAL SETTING,
             AND TO EXTEND THE MOTIONS DEADLINE

       COME NOW, the defendants, Victor Acros-Tornez, through his counsel, James

R. Pratt and Benjamin C. Wilson, and Alma Vazquez a.k.a. Alma Arcos, through her

counsel Kurt Kerns and Jason Alarid, and hereby respectfully request that the Court

continue the jury trial setting, currently set for May 20, 2019, and extend the deadline for

filing pre-trial motions for a period of approximately thirty (30) days. In support of this

motion, the defendants submit the following:

       1.      On August 15, 2018, a grand jury returned an indictment, charging Mr.

Arcos-Tornez with five (5) counts, and Ms. Vazquez with one (1) count. [Doc. 2]

       2.      Mr. Arcos-Tornez and Ms. Vazquez were arraigned on September 19,

2018. Mr. Arcos-Tornez is currently residing at La Posada Halfway House, while his

wife Ms. Vazquez was allowed to return to her home in Kansas, under pre-trial

supervision, to care for the couple’s children.




                                              1
      Case 1:18-cr-02668-JCH Document 72 Filed 04/24/19 Page 2 of 3



       3.      Both Mr. Arcos-Tornez, and Ms. Vazquez have reached plea agreements

with the government. Accordingly, this matter has been set for a plea hearing on May 30,

2019 at 10:00 a.m., before the Honorable Kirtan Khalsa.

       4.      The parties agree that the requested continuance will not give rise to a

Speedy Trial Act violation. The additional time required by the continuance may

properly be excluded under 18. U.S.C. § 3161(h)(7) on the ground that the ends of justice

served by the continuance outweigh the best interest of the public and the defendant in a

speedy trial. Failure to grant a continuance in this matter could result in a miscarriage of

justice by causing the parties to conduct a trial in a case which may otherwise be resolved

by a plea. In addition, failure to grant a continuance would “deny counsel for the

defendant [and] the attorney for the government the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence.” 18 U.S.C. §

3161(h)(7)(B)(iv).

       5.      Counsel for the Government, AUSA Paul Mysliwiec, was contacted

regarding the contents of this motion, and is not opposed.

       WHEREFORE, and for the reasons stated above, Mr. Arcos-Tornez and Ms.

Vazquez respectfully request that the Court continue the jury trial currently set for May

20, 2019, for a period of approximately thirty (30) days.

                                              Respectfully Submitted,



                                              __electronically signed________________
                                              James R. Pratt
                                              Attorney for Victor Arcos-Tornez
                                              445 N. Waco
                                              Wichita, KS 67202
                                              (316) 262-2600

                                              2
      Case 1:18-cr-02668-JCH Document 72 Filed 04/24/19 Page 3 of 3



                                        __electronically signed________________
                                        Benjamin C. Wilson
                                        Attorney for Victor Acros-Tornez
                                        1412 Lomas Blvd. NW
                                        Albuquerque, NM 87104
                                        (505) 765-5300


       __                               /s/Kurt P. Kerns
                                        Kurt P. Kerns #15028
                                        328 North Main Street
                                        Wichita, Kansas 67202
                                        (316) 265-5511
                                        E-mail: kurtpkerns@aol.com
                                        Attorney for Alma Vazquez


                                        __electronically signed________________
                                        Jason Alarid
                                        Attorney for Alma Vazquez
                                              th
                                        1412 6 Street NW
                                        Albuquerque, NM 87102
                                        (505) 247-9500




I HEREBY CERTIFY that on April 24, 2019, I filed the
foregoing electronically through the CM/ECF system,
which caused the following parties or counsel to be
served by electronic means, as more fully reflected
in The Notice of Electronic Filing:

Paul Mysliwiec
Assistant United States Attorney
201 3rd Street NW, # 900
Albuquerque, NM 87103-0607

    signed____________
James R. Pratt




                                       3
